Citation Nr: 0529380	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  98-06 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to a rating in excess of 30 percent for 
atopic dermatitis with chronic eczema, from December 27, 1993 
through August 30, 2002; and to a rating in excess of 60 
percent thereafter.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's application to 
reopen a claim for service connection for gout; and granted 
his claim for an increased rating for a skin condition, from 
zero percent to 30 percent, effective from December 27, 1993.  
As to the latter issue, the veteran appealed for a higher 
rating.  

In the November 1995 rating decision, the RO determined that 
a September 1974 rating decision that denied service 
connection for gout and had not been appealed. The Board 
noted in its July 2000 decision (since vacated) that neither 
the September 1974 rating decision itself nor the attached 
notification letter provided clear notice to the veteran that 
his claim for service connection for gout had been denied.  
In fact, the veteran's pleadings for a compensable rating for 
gout suggest that he has interpreted the rating decision as 
having established service connection for gout.  Due to the 
fact that the veteran was not properly notified of this 
determination, the September 1974 rating decision is not 
final with respect to service connection for gout.  38 C.F.R. 
§ 20.1103 (1999).

A July 2000 Board decision denied the veteran's claim for a 
rating in excess of 30 percent for atopic dermatitis with 
chronic eczema and the remaining issue of service connection 
for gout was remanded for the RO to considered additional 
evidence.  

The veteran appealed the July 2000 Board decision denying a 
rating in excess of 30 percent for his skin disease to the 
U.S. Court of Appeals for Veterans Claims (Court).  The Court 
noted that since the issuance of the July 2000 Board 
decision, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted, requiring the VA to notify claimants and their 
representatives of any information or evidence necessary to 
substantiate their claims.  As such, the Court issued an 
August 2001 order vacating the Board's July 2000 decision and 
remanded the matter for further development.  The case was 
sent to the Board's Evidence Development Unit (EDU), to 
undertake the requested development.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  In other words, the Federal Circuit 
determined that aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence 
development would be conducted at the regional office (RO) 
level.  Accordingly, the case was remanded by the Board to 
the RO in June 2003 to comply with the Court's order. 

A January 2004 Supplemental Statement of the Case reflects 
that the RO increased the rating for the veteran's service-
connected skin disease to 60 percent, effective from August 
30, 2002.  Hence, the issue is as styled on the title page of 
this decision.

Upon the return of the record to the Board, it was noted that 
the veteran submitted correspondence in October 2004 
requesting a Travel Board hearing.  The case was thus 
remanded again to the RO and such a hearing was accomplished 
in May 2005.   

Unfortunately, the veteran's claim for an increased rating 
for atopic dermatitis with chronic eczema must be remanded 
again to comply with due process of law.  That claim is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The evidence indicates that the veteran had lower 
extremity joint pain while on active duty; there is medical 
evidence of an elevated serum uric acid within two months of 
service and treatment for gout was initiated at that time; 
there is medical evidence of a current diagnosis of gout 
affecting the right knee, left ankle and left great toe, and 
the medical evidence overall is at least in equipoise in 
showing a nexus between a current diagnosis of gout and 
service.  


CONCLUSION OF LAW

Gout was incurred during active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant' s address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for gout.  Therefore, no further development is needed.

Factual Background

The veteran served on active duty from June 1971 to June 
1974.  He contends that he was treated for gout while serving 
in the military in 1973, and that he had continued treatment 
after service at Smith Tower Clinic in Seattle, Washington, 
as well as from a private physician.  He filed a claim for 
bilateral hamstring tightness (unrelated to this claim) and a 
skin disorder in July 1974.  Gout was not specifically 
mentioned on the claim application.  However, the veteran 
underwent a VA examination in August 1974 and the clinician 
noted that he had been worked up and treated at Walter Reed 
General Hospital during the past year and that "somewhere 
along the line the diagnosis of gout was entertained perhaps 
because his father has gout."  The August 1974 clinician 
found no evidence of gout upon examination.  

As noted in the introduction, the RO issued a September 1974 
rating decision in which it noted that gout was not found 
upon examination; however, that decision did not become final 
as the veteran was not provided adequate notice that his 
claim for service connection for gout had been denied.  

In December 1994, the veteran filed a claim for service 
connection for gout, noting that he had been successful 
controlling it through dieting, but that it had flared up 
occasionally over the years.  A November 1995 rating decision 
denied the claim on the basis that the veteran had failed to 
submit new and material evidence to reopen the claim.  

In December 1996, the veteran submitted clinical records 
dated August 1974 to January 1977.  These records reveal that 
the veteran had a uric acid value of 8.4 in August 1974, 
approximately two months post-service.  A clinician noted 
that the veteran was reputed to have gout, but an examination 
revealed no abnormalities.  Nevertheless, based on the 
veteran's symptoms, the clinician prescribed anti-
inflammatories and steroids for the next three years.  

The veteran was afforded an orthopedic examination in 
February 1999.  The veteran stated that he had no history of 
trauma involving any of his joints, but that he recalled a 
sudden onset of soreness and stiffness in the right knee 
during service.  He further reported being treated at the 
clinic and given anti-inflammatory medications and was told 
that his uric acid was elevated.  The veteran's in-service 
symptoms resolved in five to seven days.  Approximately six 
months later, he suffered an attack of pain in the left great 
toe.  He was again given anti-inflammatories and told he had 
elevated uric acid.  His symptoms soon improved.  Additional 
history obtained from the veteran in February 1999 included 
treatment at a VA Medical Center in august 1974 for 
recurrence of pain and swelling in the right knee, to include 
Butazolidin.  The veteran stated that over the following four 
years, he had recurrent episodes involving the right knee, 
left ankle, and left big toe.  He was treated with 
Butazolidin and prednisone, and was eventually placed on a 
diet to control purines.  Frequency of attacks decreased to 
approximately two per year.  The veteran informed the 
clinician that he was currently on a purine-controlled diet, 
and had been on allopurinol until recently (when he was found 
to have hematologic changes (anemia/neutropenia)).  Upon a 
thorough examination, review of a January 1999 uric acid 
value of 9.5, and a February 1999 X-ray showing faint density 
in the soft tissue just superior to the patella, which was 
thought to possibly be a gouty deposit; the diagnosis was 
recorded as gout with periodic attacks involving the right 
knee, left ankle, and left big toe, along with clinical 
evidence of a right knee meniscal tear.       

After "reopening" the veteran's claim, the RO sought a 
medical opinion regarding whether it is at least as likely as 
not that the veteran's gout began during active service.  A 
VA clinician responded in July 2003 that since the veteran 
had active duty from June 1971 to 1974, it appeared that at 
least an elevated uric acid level existed at that time, 
predisposing this veteran to gout.  The RO requesting a 
clarification, noting that the clinician did not answer the 
specific nexus question at hand.  The VA clinician submitted 
an August 2003 addendum wherein he opined that "there was no 
attack of gout clinically during active service.  Thus, gout 
did not actually begin during active service."  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board notes at the outset that, while the service medical 
records are negative for any clinical or laboratory findings 
attributed to gout, the medical evidence shows that the 
veteran had symptoms left lower extremity joint pain and an 
elevated serum uric acid level within two months of his three 
years of active service and began treatment for gout at that 
time.  While there is competent evidence of a current 
diagnosis of gout, there is no relevant medical records dated 
after 1977 until the veteran's February 1999 VA examination.  
It is pertinent to note that, with respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).  

However, when examined by VA and in his subsequent testimony 
presented before the undersigned, the veteran has given a 
credible and consistent history of in-service symptoms that 
were eventually attributed to gout.  He indicated that 
shortly after service he was treated with anti-inflammatories 
and told that his uric acid value was elevated, that his 
symptoms resolved in five to seven days, that he suffered an 
attack of pain in the left great toe approximately six months 
later, that he was once again prescribed anti-inflammatories 
and told he had an elevated uric acid level and that his 
symptoms soon improved.  He further recalled that he was 
subsequently treated at a VA Medical Center due to recurrence 
of pain and swelling in the right knee and was given 
Butazolidin and that, over the next four years, he had 
recurrent episodes involving the right knee, left ankle, and 
left big toe.  He stated that he was again treated with 
Butazolidin and prednisone during that period of time and 
that he was eventually placed on a diet to control purines.  
He added that the frequency of attacks decreased to 
approximately two per year and that he has remained on a 
purine controlled diet ever since.  

The February 1999 VA examination established a firm diagnosis 
of gout, to include again based on an elevated serum uric 
acid level.  That clinician did not address the question of a 
nexus to service.  The July 2003 VA clinician was asked to 
give such an opinion.  His initial response appeared to 
support the contended causal relationship but, upon a request 
for further clarification from the RO, he subsequently opined 
that the veteran's gout did not actually begin during 
service.  

Notwithstanding the addendum to the medical opinion noted 
above, the Board finds that, with credible evidence of in-
service symptoms suggestive of gout, a firm diagnosis of gout 
within two months of the veteran's three years of service, 
credible lay evidence of subsequent intermittent relevant 
treatment, a unequivocal diagnosis of gout in recent years, 
and a nexus opinion that, at least in part, suggests the 
veteran's gout may be linked to in-service symptoms, the 
Board finds that the evidence is at least in equipoise and 
therefore supports the claim that the veteran's gout had its 
onset during service.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. § 3.102, 3.303.


ORDER

Service connection for gout is granted.  


REMAND

With respect to the issue of entitlement to a rating in 
excess of 30 percent for atopic dermatitis with chronic 
eczema, from December 27, 1993 through August 30, 2002; and 
to a rating in excess of 60 percent thereafter, despite the 
prior remands, the RO has not fully complied with all of the 
duties to notify the veteran under VCAA, as codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b)(c), to 
include being informed of the evidence that VA would obtain 
on his behalf, and the evidence that the veteran is 
responsible for furnishing himself with respect to the 
specific increased rating issue that remains on appeal.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the VA's duties include providing a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on the veteran's behalf).

Accordingly, this case must be REMANDED to the RO for the 
following action: 

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(b)(c).  The RO's attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification, specific to 
his claim of entitlement to a rating in 
excess of 30 percent for atopic 
dermatitis with chronic eczema, from 
December 27, 1993 through August 30, 
2002; and to a rating in excess of 60 
percent thereafter, of the impact of the 
notification requirements on his claim.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for a rating in excess of 30 percent for 
atopic dermatitis with chronic eczema, 
from December 27, 1993 through August 30, 
2002; and to a rating in excess of 60 
percent thereafter, with consideration of 
all of the evidence obtained since the 
issuance of a statement of the case in 
January 2004.

4.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the January 2004 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


